STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 11, 2017
               Plaintiff-Appellee,

v                                                                  No. 328195
                                                                   Saginaw Circuit Court
FREDERICK HARVEY GRUMBLEY,                                         LC No. 04-024013-FC

               Defendant-Appellant.


Before: BORRELLO, P.J., and WILDER and SWARTZLE, JJ.

PER CURIAM.

        In 2006, this Court affirmed defendant’s convictions of possession of child sexually
abusive material, MCL 750.145c(4), extortion, MCL 750.213, child sexually abusive activity,
MCL 750.145c(2), felon in possession of a firearm, MCL 750.224f, and possession of a firearm
during the commission of a felony (felony firearm), MCL 750.227b, and our Supreme Court
denied defendant’s application for leave to appeal. People v Grumbley, unpublished opinion per
curiam of the Court of Appeals, issued December 21, 2006 (Docket No. 261275), lv den 480
Mich. 854 (2007). Defendant later filed a petition for habeas corpus relief in federal court, which
ultimately issued an order in 2015 vacating the possession of child sexually abusive material and
the two firearm convictions, and directing that defendant be resentenced on the extortion and
child sexually abusive activity convictions. See Grumbley v Burt, 591 Fed Appx 488, 492 (CA
6, 2015). In June 2015, the trial court resentenced defendant as a fourth-offense habitual
offender, MCL 769.12, to 24 to 50 years each for the extortion and child sexually abusive
activity convictions, with credit for 4,199 days served. Defendant appeals as of right from the
judgment of sentence issued on resentencing. We remand for further proceedings in accordance
with People v Lockridge, 498 Mich. 358, 396-399; 870 NW2d 502 (2015), but affirm in all other
respects.

                                           I. FACTS

       Defendant was accused of telling his 13-year-old half-sister, MG, that he wanted to make
a sex movie involving her and her 18-year-old friend, CF, that defendant could show “online.”
MG testified that defendant told her that if she refused to make the movie, he would “press
charges” against CF for statutory rape, even though—according to both MG and CF—they had
not had sexual relations. Defendant allegedly told MG to give him her decision within 24 hours.
Instead, MG told her parents about the threat. She also told them that defendant had touched her
vagina when she was seven years old and had touched her breast when she was 12 years old. CF

                                               -1-
testified that defendant admitted to him that he had touched MG’s vagina, that defendant
admitted that he possessed child pornography, and that defendant had requested that CF allow
defendant to make a video of CF and MG having sex on more than one occasion.

       As a result of MG’s allegations, officers went to defendant’s home to arrest him and
obtained his consent to search. During the search, the police found firearms and a computer with
child pornography images. They also found unprocessed film with images of defendant’s
roommate’s three- to four-year-old daughter, DR, wearing an adult bra.

       Following a trial in 2004, a jury convicted defendant of possession of child sexually
abusive material, extortion, child sexually abusive activity (as to MG and CF), felon in
possession of a firearm, and felony-firearm. The jury acquitted defendant of two charges of
second-degree criminal sexual conduct and one count of child sexual abusive activity (as to DR).
Defendant was originally sentenced as a fourth-offense habitual offender to concurrent prison
terms of 5 to 15 years for the possession of child sexually abusive material conviction and 24 to
50 years each for the extortion, child sexually abusive activity, and felon-in-possession
convictions, to be served consecutive to a two-year term of imprisonment for the felony-firearm
conviction.

         Defendant appealed to this Court, which affirmed his convictions. This Court concluded
in part that

       given the subject matter of the investigation, the nature of the information
       provided by witnesses during the interviews conducted prior to the search[, which
       indicated images on computers and firearms would be present], and the limitless
       scope of defendant’s consent, it is reasonable to conclude that: (1) the officers had
       probable cause to conduct the search, (2) defendant’s voluntary, limitless consent
       vitiated the need for officers to obtain a search warrant, (3) the incriminating
       nature of the items seized was readily apparent, and (4) the officers’ search never
       exceeded the scope of defendant’s consent. The evidence was therefore
       admissible. [Grumbley, unpub op at 5.]

        Eventually, defendant filed a pro se petition for a writ of habeas corpus pursuant to 28
USC 2254 in the United States District Court for the Eastern District of Michigan, which denied
the petition. Subsequently, the Sixth Circuit Court of Appeals determined that trial counsel was
ineffective for failing to file a motion to suppress the evidence seized during the search of
defendant’s home. Specifically, that court determined that the arrest of defendant without a
warrant, exigent circumstances, or consent violated the Fourth Amendment. Grumbley, 591 Fed
Appx at 498. It further determined that defendant’s consent to search “alone [wa]s insufficient to
purge the taint of an illegal seizure.” Id. at 499. The court concluded that the trial court would
need to vacate all of defendant’s convictions dependent on the effects found during the illegal
search (i.e., the felon-in-possession, felony-firearm, and possession of child sexually abusive
material convictions) and recalculate the sentencing guidelines for the remaining convictions. Id.
at 501-502. The Sixth Circuit therefore remanded the case to the Eastern District Court with
instructions to grant a conditional writ of habeas corpus. Id. at 502. Thereafter, the Eastern
District Court directed that our state trial court vacate the three convictions and resentence
defendant for the remaining two convictions.

                                               -2-
        The trial court resentenced defendant to 288 months to 50 years in prison for both the
extortion and the child sexually abusive activity convictions, the same sentences previously
imposed for each of these crimes. Defendant then filed this appeal. While this appeal was
pending, defendant filed a pro se motion for resentencing with the trial court, asserting that the
offense variables (OVs) and prior record variables (PRVs) were erroneously scored, that his
sentences were based on impermissible judicial fact-finding in violation of Apprendi v New
Jersey, 530 U.S. 466; 120 S. Ct. 2348; 147 L. Ed. 2d 435 (2000), and that he was erroneously
sentenced as a fourth-offense habitual offender. The trial court denied the motion.

        On appeal, defendant, in a brief filed by appointed appellate counsel, seeks sentencing
relief pursuant to Lockridge, 498 Mich. 358. Defendant also raises numerous issues challenging
both his convictions and sentences in a pro se supplemental brief filed pursuant to Supreme
Court Administrative Order No. 2004-6, Standard 4.

                                 II. RESENTENCING ISSUES

       In his Standard 4 brief, defendant argues that the attorney who represented him at his
resentencing proceeding was ineffective because he failed to challenge defendant’s status as a
fourth-offense habitual offender and the scoring of various OVs and PRVs. In his principal brief
on appeal, defendant also argues that his constitutional rights were violated because the
sentencing court relied on judicial fact-finding in scoring the guidelines.

        Preliminarily, defendant’s ineffective assistance claim lacks merit because he cannot
show prejudice, inasmuch as he ultimately raised the issues in his pro se motion for resentencing,
which was considered and denied by the trial court. People v Brown, 294 Mich. App. 377, 387-
388; 811 NW2d 531 (2011). We note that the interpretation and application of the statutory
sentencing guidelines are legal questions subject to de novo review. People v Cannon, 481 Mich.
152, 156; 749 NW2d 257 (2008). If preserved, however, “the trial court’s findings of fact
[relative to scoring the guidelines] are reviewed for clear error and must be supported by a
preponderance of the evidence.” People v McChester, 310 Mich. App. 354, 358; 873 NW2d 646
(2015). “Clear error is present when the reviewing court is left with a definite and firm
conviction that an error occurred.” Id. This Court reviews a challenge to the constitutionality of
a defendant’s sentence de novo. Lockridge, 498 Mich. at 373.

       In People v Biddles, 316 Mich. App. 148, ___; ___ NW2d ___ (2016) (Docket No.
326140), slip op at 5, the Court noted that where there is a constitutional challenge to the
defendant’s sentence under Lockridge and an evidentiary challenge to the scoring of the
sentencing guidelines,

       the evidentiary challenge must initially be entertained, because if it has merit and
       requires resentencing, the constitutional or Lockridge challenge becomes moot, as
       a defendant will receive the protections of Lockridge on resentencing. And if an
       evidentiary challenge does not succeed, then and only then should we entertain
       the constitutional challenge.

       With respect to the evidentiary challenge,


                                               -3-
       if the trial court clearly erred in finding that a preponderance of the evidence
       supported one or more of the OVs or otherwise erred in applying the facts to the
       OVs, People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013), and if the
       scoring error resulted in an alteration of the minimum sentence range, he would
       be entitled to resentencing, People v Francisco, 474 Mich. 82, 89; 711 NW2d 44
       (2006). [Biddles, 316 Mich App at ___; slip op at 4.]

        In scoring the guidelines, “judicial fact-finding remains part of the process” and “ ‘the
highest number of points possible must be assessed for all OVs, whether using judge-found facts
or not.’ ” Id. at ___; slip op at 6, quoting Lockridge, 498 Mich. at 392 n 28. “A sentencing court
may consider all record evidence before it when calculating the guidelines, including, but not
limited to, the contents of a presentence investigation report, admissions made by a defendant
during a plea proceeding, or testimony taken at a preliminary examination or trial.” People v
Ratkov (After Remand), 201 Mich. App. 123, 125; 505 NW2d 886 (1993). When there is a
challenge, however, the prosecution must establish the fact by a preponderance of the evidence.
Id. “Offense variables are properly scored by reference only to the sentencing offense except
when the language of a particular offense variable statute specifically provides otherwise.”
People v McGraw, 484 Mich. 120, 135; 771 NW2d 655 (2009).

                                             A. OV 2

        Defendant takes issue with the scoring of OV 2, which, in pertinent part, provides for a
score of five points when “the offender possessed or used a pistol, rifle, shotgun, or knife or
other cutting or stabbing weapon.” MCL 777.32(1)(d). Defendant argues that this variable
should not have been scored because the federal court vacated his firearms convictions. The
record, however, discloses that the trial court scored this variable at zero points. Accordingly,
there is no error.

                                             B. OV 4

        Defendant challenges the scoring of OV       4 at 10 points for “serious psychological injury
requiring professional treatment occur[ing] to       a victim,” MCL 777.34(1)(a), which may be
scored if the victim “may” require professional      treatment. MCL 777.34(2). Defendant asserts
that there was a lack of testimony in this regard.   “There must be some evidence of psychological
injury on the record to justify a 10-point score.”    People v Lockett, 295 Mich. App. 165, 183; 814
NW2d 295 (2012).

        Citing People v Williams, 298 Mich. App. 121, 124; 825 NW2d 671 (2012), the trial court
correctly noted that fearfulness, anger, hurt, and feelings violated can constitute sufficient
evidence of psychological injury. At trial, MG testified that she was “scared and embarrassed”
when defendant touched her vagina when she was about seven, that she “freaked out” and cried
when defendant said she would have to make the movie to avoid charges being made against CF,
and that she did not immediately go to her parents and tell them what was going on because she
was “scared.” Because fearfulness can constitute sufficient evidence of psychological injury and
MG testified to being scared, there was record evidence to support this score.



                                                -4-
                                            C. OV 9

        Defendant argues that OV 9 was improperly scored at 10 points because it requires that
two to nine victims be placed in danger of physical injury or death, see MCL 777.39(1)(c), and
neither victim testified to such danger. The trial court found that a preponderance of the
evidence supported this score given testimony that defendant attempted to coerce MG and CF to
have videotaped sexual intercourse while MG was blindfolded and chained to a bed and that
defendant threatened to place the video on the Internet. Had they succumbed to defendant’s
threats, the compelled sexual intercourse would have been a physical injury to both.
Accordingly, both victims were placed in danger of physical injury and this variable was
accurately scored.

                                            D. OV 13

        Defendant argues that OV 13 was improperly scored at 25 points for the offense being
“part of a pattern of felonious criminal activity involving three or more crimes against a person.”
MCL 777.43(1)(c). Defendant maintains that there were only two crimes as of the resentencing
because the trial court had vacated the firearm and child pornography convictions. The trial
court, however, appropriately noted that it was free to consider charges that had been dismissed
if a preponderance of the evidence showed that the offense had, in fact, occurred. See People v
Harmon, 248 Mich. App. 522, 532; 640 NW2d 314 (2001); People v Nix, 301 Mich. App. 195,
205; 836 NW2d 224 (2013). In that regard, all crimes within a five-year period, including the
sentencing offense, must be counted, regardless of whether the offense resulted in a conviction,
MCL 777.43(2)(a); Francisco, 474 Mich. at 85. Accordingly, the trial court properly counted the
extortion, child sexually abusive activity, and child pornography crimes.

                                            E. PRV 7

       Defendant argues that the trial court improperly scored PRV 7 at 10 points for “the
offender ha[ving] one subsequent or concurrent conviction.” MCL 777.57(1)(b). The
Sentencing Information Report was scored for child sexually abusive activity. The extortion
offense was concurrent. Thus, there was no error with respect to this score.

                                            F. PRV 2

        The trial court scored PRV 2 at 20 points for “the offender hav[ing] three prior low
severity felony convictions.” MCL 777.52(1)(b). Defendant argues that this was improper
because an Oklahoma conviction for larceny of a vehicle is unconstitutional because the car was
actually taken from Arkansas. Defendant has not provided any factual support for his assertion
that this crime was based on a theft in another state, and he has not provided any legal support
for his contention that such a circumstance would render his conviction constitutionally infirm.
Accordingly, defendant has not established any basis for rescoring this variable.

                       G. FOURTH HABITUAL OFFENDER STATUS

        Defendant argues that he was improperly sentenced as a fourth-offense habitual offender,
asserting that when he was originally sentenced, which was before our Supreme Court decided

                                                -5-
People v Gardner, 482 Mich. 41; 753 NW2d 78 (2008), convictions arising from the same
criminal transaction could not be separately counted. The record discloses that defendant has
two 1984 convictions arising from the same transaction—unlawfully driving away an automobile
and attempted breaking and entering—and two 1985 convictions—breaking and entering and
unlawful use of an automobile. Defendant also has a 1988 Oklahoma conviction for larceny of
an automobile, but again argues that this conviction is unconstitutional and could not be counted.
As noted above, defendant has provided no support for this assertion. Accordingly, he has not
established that his sentences were wrongfully enhanced based on his status as a fourth-offense
habitual offender.

                                 H. JUDICIAL FACT-FINDING

       Defendant asserts that the sentencing guidelines were scored on the basis of judicial fact-
finding, in violation of his Sixth Amendment rights. Plaintiff concedes, and we agree, that
defendant is entitled to relief under our Supreme Court’s decision in Lockridge.

        In Lockridge, 498 Mich. at 364, our Supreme Court held that Michigan’s sentencing
guidelines violated a defendant’s Sixth Amendment right to a jury trial because they require
“judicial fact-finding beyond facts admitted by the defendant or found by the jury to score
offense variables (OVs) that mandatorily increase[d] the floor of the guidelines minimum
sentence range.”

        In the present case, it is not disputed that judicial fact-finding took place in scoring the
offense variables. While there was no discussion of the OVs at the resentencing proceeding, the
trial court discussed the scoring of the OVs in response to defendant’s motion for resentencing.
The court upheld the score of 10 points for OV 4 (psychological injury to the victim). The
victim’s psychological state was not a matter before the jury and was not the subject of any
admission by defendant. The determination that MG suffered a psychological injury that may
need treatment was made solely by the court. Similarly, the court determined that both MG and
CF were subject to coercion as the result of defendant’s threat and were therefore victims placed
in danger of injury, justifying a score of 10 points for OV 9. This was not a matter determined
by the jury or the subject of any admission by defendant. Also, the trial court found a pattern of
felonious criminal activity involving three or more crimes against a person, justifying a score of
25 points for OV 13, based in part on the vacated conviction for possession of child sexually
abusive material. The court noted that the variable allowed for a score regardless of whether the
offense resulted in a conviction. Id.

        To avoid unconstitutional application of the sentencing guidelines occasioned by judicial
fact-finding, the Lockridge Court held that the guidelines would be advisory only. Lockridge,
498 Mich. at 365. While the advisory procedure set forth in Lockridge cures the Sixth
Amendment “flaw in [Michigan’s] guidelines scheme” going forward, id., it does not address
past violations. In People v Stokes, 312 Mich. App. 181, 197-198; 877 NW2d 752 (2015), held in
abeyance 878 NW2d 886 (2016), this Court noted that Lockridge provided guidance on how to
deal with unpreserved challenges based on judicial fact-finding, but that the issue in the case
before it was preserved. The Lockridge Court had held that unpreserved challenges were subject
to plain-error analysis and that if it could be shown that judicial fact-finding resulted in a higher


                                                -6-
sentencing range, then a Crosby1 remand would be required.               Regarding this procedure,
Lockridge explains:

         [O]n a Crosby remand, a trial court should first allow a defendant an opportunity
         to inform the court that he or she will not seek resentencing. If notification is not
         received in a timely manner, the court (1) should obtain the views of counsel in
         some form, (2) may but is not required to hold a hearing on the matter, and (3)
         need not have the defendant present when it decides whether to resentence the
         defendant, but (4) must have the defendant present, as required by law, if it
         decides to resentence the defendant. Further, in determining whether the court
         would have imposed a materially different sentence but for the unconstitutional
         constraint, the court should consider only the “circumstances existing at the time
         of the original sentence.” [Crosby, 397 F3d] at 117; see also United States v
         Ferrell, 485 F3d 687, 688 (CA 2, 2007) (holding that the trial court’s failure to
         consider the circumstances as they existed at the time of the resentencing hearing,
         including evidence of the defendant’s postjudgment prison rehabilitation, did not
         violate the defendant’s due process rights). [Lockridge, 498 Mich. at 398-399.]

       The Stokes Court concluded that a “Lockridge error” was not structural and therefore,
where the issue has been preserved, automatic reversal is not required. Stokes, 312 Mich. App. at
198. Rather, the issue is reviewed to determine whether it was harmless beyond a reasonable
doubt. Id. The Stokes Court also concluded that, “given that our Supreme Court specifically
expressed its ‘agreement with’ the quoted analysis stated in Crosby, we believe our Supreme
Court intended the Crosby procedure to apply to both preserved and unpreserved errors.” Id. at
200. The Court further stated:

         Ultimately, the purpose of a Crosby remand is to determine what effect Lockridge
         would have on the defendant’s sentence so that it may be determined whether any
         prejudice resulted from the error. Similarly, we cannot say with certainty that the
         error was or was not harmless without knowing what sentence would result had
         the trial court “been aware that the guidelines were merely advisory.” Perhaps the
         largest difference between establishing prejudice under the plain error test and the
         harmless error test is on which party the burden lies. Under the plain error test,
         the burden lies with the defendant to demonstrate “that the error affected the
         outcome of the lower court proceedings.” But when a constitutional error is
         preserved, the burden falls on “the beneficiary of the error,” in this case, the
         prosecution, to “establish[] that it is harmless beyond a reasonable doubt.” Yet
         whether this Court’s review is for plain error or for harmless error, the overriding
         question is the same: what effect, if any, did the error have on the lower court
         proceedings? On whom the burden falls does not change the nature of the
         inquiry. We see no logical reason why the Crosby remand procedure should
         apply to unpreserved errors, but not to preserved errors. [Id. at 200-201.]


1
    United States v Crosby, 397 F3d 103 (CA 2, 2005).


                                                 -7-
        Because defendant was resentenced before Lockridge was decided, it is undisputed that
the trial court relied on judicial fact-finding in scoring the offense variables, and that scoring
affects defendant’s placement in the cell of the sentencing grid under which he was resentenced,
defendant is entitled to a Crosby remand.

                       III. RE-SENTENCING TRANSCRIPT ERRORS

        Defendant asserts in his Standard 4 brief that some statements in the resentencing hearing
transcript were altered. Reviewing the identified statements in context, it appears that a name
was twice erroneously transcribed. Yet, defendant has not indicated what end would be served
by recognizing the corrections. We accordingly find no reason to provide relief with respect to
this issue. People v Abdella, 200 Mich. App. 473, 476; 505 NW2d 18 (1993).

                               IV. EXTORTION AND COUNT 5

        In his Standard 4 brief, defendant raises a number of issues related to the fact that the
Information named CF as the victim of the extortion charge, but that the proofs showed MG was
the person threatened, and that the Information expressly listed DR as the victim of the child
sexually abusive activity charge and did not expressly name MG and CF as victims. We note
that these matters could have been raised on defendant’s first direct appeal or in his first motion
for relief from judgment, and that “[a]n appeal from resentencing is limited to the resentencing
proceeding.” People v Gauntlett, 152 Mich. App. 397, 400; 394 NW2d 437 (1986); see also
People v Jones, 394 Mich. 434, 435-436; 231 NW2d 649 (1975). Because these issues are
beyond the scope of this appeal, we decline to consider them.

              V. ERRORS IN TRANSCRIPTS PRE-DATING RESENTENCING

        Defendant argues in his Standard 4 brief that statements were omitted from some trial
transcripts, a post-conviction hearing transcript, and the original sentencing transcript, and that
his attorney on direct appeal failed to obtain recordings of these proceedings that would have
established the errors. Again, we decline to address these issues because they are beyond the
scope of this appeal, which is limited to the resentencing proceeding. People v Gauntlett, 152
Mich. App. at 400.

                         VI. ALLEGEDLY PERJURED TESTIMONY

        Defendant argues that he was convicted on the basis of perjured testimony because a
police officer erroneously stated that a police interview lasted about 20 minutes when the trial
transcript indicates that it was about 12 minutes in length. Defendant claims that this establishes
that the officer falsified evidence. Once again, this issue is not properly before this Court
because this appeal is limited to the resentencing proceeding only. Gauntlett, 152 Mich. App. at
400. Accordingly, we decline to consider the issue.




                                                -8-
        Affirmed in part and remanded for further proceedings consistent with Lockridge. We do
not retain jurisdiction.



                                                         /s/ Stephen L. Borrello
                                                         /s/ Kurtis T. Wilder
                                                         /s/ Brock A. Swartzle




                                             -9-